Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-20 are pending in this application and are now under consideration for examination. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Group I: Claims 1-11 are drawn to a method of manufacturing a nanoparticle biotemplate comprising the steps of: introducing into a host a nucleic acid sequence encoding a Barley stripe mosaic virus coat protein (BSMV-CP) comprising one or both of:(a) an origin of self-assembly (OAS) derived from a virus operatively linked with the BSMV-CP, and (b) at least one site-directed mutation on the BSMV-CP to strengthen an
interaction between at least two BSMV-CP subunits; expressing the nucleic acid sequence in an expression system to allow expression of the BSMV-CP and produce self-assembled BSMV viral-like particles (BSMV VLPs); and isolating the BSMV VLPs from the expression system…, classified in CPC: C12N2770/20042…, for example.
	Group II: Claims 12-16 are drawn to a nanoparticle manufactured according to a process comprising the steps of: introducing into a host a nucleic acid sequence encoding a Barley stripe mosaic virus coat protein (BSMV-CP) comprising one or both of:(a) an origin of self-assembly (OAS) derived from a virus operatively linked with the BSMV-CP, and (b) at least one site-directed mutation on the BSMV-CP to strengthen an interaction between at least two BSMV-CP subunits; expressing the nucleic acid sequence in an expression system to allow expression of the BSMV-CP and produce self-assembled BSMV viral-like particles (BSMV VLPs); isolating the BSMV VLPs from the expression system; and synthesizing one or more nanoparticles using the BSMV VLPs as a biotemplate…, classified in CPC: C12N27770/00022, C12N27770/38022…, for example. Examiner’s note: Product-by-process claims (MPEP 2113).
	Group III: Claims 17-20 are drawn a nucleic acid for synthesis of a nanoparticle biotemplate, the nucleic acid comprising all or part of a sequence encoding a Barley stripe mosaic virus coat protein (BSMV-CP) operatively linked to a linker region having a length and an origin of self-assembly (OAS) derived from a virus…, classified in CPC: C12N15/70, C12N15/102…, for example.
Election of Sequence
Group III contains claims directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claim, polypeptide sequences with SEQ ID NOs: 2, 3, 4, … 10 (BSMV-CP protein in claim 18); have specific structure and activities. The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
 Applicant is required under 35 U.S.C. 121 and 372 to elect up to 3 (three) polypeptide sequences from SEQ ID NOs: 2, 3, 4, … 10 (BSMV-CP protein in claim 18) with the respective elected group for prosecution (from Group III) on the merits to which the claims are restricted. Note that this is a restriction requirement to sequence and NOT a species election. 
The inventions are distinct, each from the other because of the following reasons: 
Although the DNA molecules and polypeptides are related since the DNA encodes the specifically claimed polypeptide, they are distinct inventions because they are physically and functionally distinct chemical entities. Inventions of Groups II and IIl are unrelated. The proteins of Group II and DNA of the Group III each comprise a chemically unrelated structure capable of separate manufacture, use and effect. The DNA of Group III has other utility besides encoding the proteins of Group II such as a hybridization probe and the proteins of Group II can be made by another method such as chemical synthesis and are subject to separate manufacture and sale. The groups have acquired a separate status in the art and separate fields of search.
	Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). Also, product and process inventions are distinct if any of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, (2) that the product claimed can be used in a materially different process of using that product, or (3) that the product claimed can be made by another and materially different process (MPEP § 806.05(h)). These inventions are different or distinct for the following reasons.
Inventions I and III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the method of making a product of Group I can be made using a materially different process than that of Group III, such as chemical synthesis and the Group III DNA has other utility besides such as a hybridization probe. 
The groups have acquired separate status in the art and separate fields of search.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Should applicant traverse on the ground that the sequences are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the sequences to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652